Citation Nr: 1037069	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-34 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection acne vulgaris (skin 
disorder).

2.  Entitlement to an increased initial rating for right knee 
anterior cruciate ligament reconstruction (right knee disorder), 
currently rated at 10 percent.

3.  Entitlement to an increased initial rating for hepatitis C, 
currently rated at 10 percent.

4.  Entitlement to an initial compensable rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from May 1978 to April 2005.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Board notes that the Veteran's March 2006 notice of 
disagreement addressed seven RO determinations, in the June 2005 
rating action; however, only those claims listed on the title 
page were perfected for appellate review by the Veteran, in his 
November 2006 Appeal to the Board of Veterans' Appeals (VA Form 
9).

The issue of entitlement to service connection for a 
headache disorder, to include as secondary to hepatitis C 
has been reasonably raised by the Veteran's submission of 
a December 2006 private magnetic resonance imaging (MRI) 
report and a December 2006 statement from his treating 
military physician, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's right knee arthritis is productive of pain with 
noncompensable limitation of flexion motion.  

2.  At no time was right knee flexion limited to 45 degrees or 
less.  

3.  At no time has the Veteran's right knee disorder resulted in 
pain with limited right knee extension.  

4.  The Veteran's hepatitis C does not require any dietary 
restriction or continuous medication, and has not resulted in 
incapacitating episodes of at least two-weeks but less than four-
weeks within the past 12-months, or anorexia.  

5.  The Veteran is only service connected for left ear hearing 
loss.

6.  On VA audiological examination, in March 2005, hearing loss 
was manifest by an average puretone threshold in decibels of 
33.75, with speech recognition of 98 percent (Level I hearing 
loss) in the left ear.

7.  On VA audiological examination, in February 2009, hearing 
loss was manifest by an average puretone threshold in decibels of 
27.5, with speech recognition of 96 percent (Level I hearing 
loss) in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for right knee anterior cruciate ligament reconstruction are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.16, 4.112, 4.113, 4.114, Diagnostic Code 7354 (2009).

3.  The criteria for an initial compensable disability rating for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board finds 
that the content requirements of notice mandated by law under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) have been fully 
satisfied by the aforementioned January 2005 letter.  Moreover, 
the Board notes that the increased ratings presently on appeal 
arose from claims for service connection, which were respectively 
granted, and the Veteran now appeals the initial ratings that 
were assigned.  Since his initiating claims were granted, no 
further notice under the aforementioned law and regulation is 
necessary with respect to these matters.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained, and 
he has not indicated there are any additional records that VA 
should seek to obtain on his behalf.  Further, the Veteran has 
been provided appropriate VA examinations related to his present 
claims and has declined a Board hearing related to the present 
appeal.  Therefore, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the Veteran's claims, and no further assistance to 
develop evidence is required.

As has been previously noted the Veteran presently seeks 
increased initial rating for (i) a right knee disorder, currently 
rated at 10 percent; (ii) hepatitis C, currently rated at 10 
percent; and, (iii) noncompensable hearing loss.  

Increased Ratings Laws and Regulations

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after considering carefully all procurable and 
assembled data a reasonable doubt arises regarding the degree of 
disability, the Board shall resolve such doubt in favor of the 
claimant.  38 C.F.R. § 4.3.

Right Knee Disorder

Upon reviewing the claims folder, the Board notes that the 
Veteran's right knee disorder was assigned a 10 percent 
disability rating, effective May 1, 2005 (the first day of the 
month following his separation from service), pursuant to 
Diagnostic Code 5010 for diagnosed arthritis with non-compensable 
limitation of motion.  See "Subject to Compensation-Revision," 
Rating Action, June 6, 2005; see also 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010, 5260 and 5261.  

	Specific Knee Rating Laws and Regulations

The criteria for rating based on limitation of flexion of the 
knee joint are set forth in Diagnostic Code 5260.  This provides 
that a noncompensable rating is warranted where flexion of the 
knee is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating is 
warranted where flexion is limited to 30 degrees.  A 30 percent 
rating is warranted where flexion is limited to 15 degrees.

Diagnostic Code 5261 sets forth the rating criteria for 
limitation of extension of the knee and a noncompensable rating 
is warranted where extension of the knee is limited to 5 degrees.  
A 10 percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  Limitation of extension to 
30 degrees warrants the assignment of a 40 percent disability 
rating.

Additionally, VA may assign separate disability ratings for 
limitation of flexion, limitation of extension, and instability 
when the facts warrant it, and the rating for an orthopedic 
disorder should reflect any functional limitation which is due to 
pain, supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
that becomes painful on functional use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2009).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The Board notes, however, that the United States Court of Appeals 
for Veterans Claims (Court) has held that section 4.40 does not 
require a separate rating for pain, but rather provides guidance 
for determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

	Background

Prior to his separation from military service, the Veteran was 
provided a March 2005 examination.  During this examination 
interview, the Veteran reported tearing his anterior cruciate 
ligament (ACL) in December 2002, having related reconstructive 
surgery in September 2003 and experiencing continued pain 
associated with this disorder.  The Veteran also denied any 
episodes of locking, popping, or giving out.  On physical 
examination, the examiner noted no effusion, varus or valgus 
instability.  Further examination of the Veteran's right knee 
revealed (i) flexion from zero-to-135 degrees and (ii) extension 
to zero, without any noted pain on motion.  There examiner noted 
that repetitive testing resulted in some knee pain, but no 
increased loss of motion.  Ultimately, the Veteran was diagnosed 
with a right knee ACL tear and degenerative arthritis.  

The Veteran was provided another VA examination in February 2009, 
in connection with his present claim.  At this time, the Veteran 
indicated that he had episodic flare-ups of "throbbing pain," 
but that he had not received any right knee treatment since 2003.  
The examiner further noted that the Veteran did not utilize any 
knee brace and noted the absence of any right knee effusion, 
edema, erythema, or warmth.  Range of motion testing revealed 
right knee (i) flexion from zero-to-110 degrees and (ii) 
extension to zero degrees.  This examination report also reflects 
negative Lachman's and McMurray's test results, no medial lateral 
joint line tenderness, negative grind test results, minimal 
crepitus, and no anatomical deformity of the right knee.  The 
Veteran's diagnosis remained unchanged from this examination.  


	Analysis

Upon reviewing the evidence of record, the Board finds that there 
is insufficient evidence to establish entitlement to a disability 
rating in excess of 10 percent, due to painful limitation of 
flexion motion, to warrant the assignment of a compensable, 
disability rating based on limitation of right knee extension, or 
to warrant the assignment of a compensable rating for recurrent 
subluxation or lateral instability.  

		Limitation of Flexion

It is observed that March 2005 and February 2009 VA examination 
reports respectively document flexion to 135-and-110 degrees, 
with repetitive motion resulting in pain at the March 2005 
examination.  As such, the greatest level of limitation of 
flexion documented during the period under review was to 110 
degrees.  Although there is no specific notation of pain on range 
of motion examination, at the February 2009 VA examination, the 
Board finds that the Veteran's report of throbbing pain is 
sufficient evidence, when considered with the March 2005 
examination report, of painful flexion motion.  Essentially, 
during the period under review, there is no evidence of right 
knee flexion limited to at least 45 degrees, as to warrant a 
compensable rating for limitation of flexion.  See Diagnostic 
Codes 5003, 5010, 5260.  The record is clear, however, in its 
documentation of painful, limited (albeit noncompensable) flexion 
motion, due to diagnosed arthritis.  Accordingly, a 10 percent 
rating is in effect.  However, the record does not support the 
assignment of a disability rating in excess of 10 percent for 
limitation of flexion motion.  Therefore, to this extent the 
Veteran's appeal is denied.  

      Limitation of Extension

Upon thoroughly reviewing the evidence of record, the Board finds 
that at no time has the Veteran demonstrated sufficient 
limitation of right knee extension so as to warrant the 
assignment of a compensable rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  At the March 2005 and February 2009 VA 
examinations, the Veteran had right knee extension to zero 
degrees and no other evidence of record reflects increased 
impairment of the Veteran's right knee extension.  Therefore, 
even were the Board to concede (which it does not) painful right 
knee extension throughout the pendency of his present claim, due 
to diagnosed right knee arthritis, there is no evidence of right 
knee extension being limited to any extent.  See 38 C.F.R. 
§ 4.71, Plate II; see also 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Further, at no time does the evidence of 
record establish a basis for the assignment of a compensable 
rating, based on limitation of extension, much less to 10 degrees 
or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 
5261.  Therefore, to this extent the Veteran's appeal is denied.  

The Board has considered other possibly applicable Diagnostic 
Codes, but the evidence of record does not reflect any right knee 
instability, ankylosis; symptomatic removal of the semilunar 
cartilage; impairment of the tibia and fibula; or any anatomical 
deformity of the knee necessary for consideration of other 
Diagnostic Codes.

What is more, the Board notes that there is evidence of a right 
knee scar associated with the Veteran's service connected right 
knee disorder.  However, service connection has already been 
granted and a disability rating assigned, in the June 2005 rating 
action on appeal, and the Veteran indicated he did not wish to 
perfect an appeal with respect to this RO determination.  See 
Appeal to the Board of Veterans' Appeals (VA Form 9), November 
15, 2006.  Accordingly, the Board need not address the 
proprietary of the rating assigned in this analysis.  

Hepatitis C

Upon reviewing the claims folder, the Board notes that the 
Veteran's service connected hepatitis C was assigned a 10 percent 
disability rating, effective May 1, 2005 (the first day of the 
month following his separation from service), pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7354.  See "Subject to 
Compensation-Revision," Rating Action, June 6, 2005.  


	Specific Hepatitis C Rating Laws and Regulations

Under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2009), hepatitis C 
(or non-A, non-B hepatitis) warrants a 10 percent evaluation 
where the condition is productive of intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anexoria, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted where there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12 month 
period.  

Daily fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period warrants a 40 percent rating.  

For the purpose of applying Diagnostic Code 7354, an 
"incapacitating episode" is a period of acute signs and 
symptoms, which are severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 
7354, Note 2.

	Background

As has been highlighted previously, the Veteran was provided an 
examination in March 2005 in connection with his present claim.  
This VA examination report reflects the Veteran's in-service 
diagnosis with, and one-year treatment for, hepatitis C, which 
was characterized as "active but stable."  The examiner also 
noted that the Veteran continued to be followed by military 
medical personnel to manage the diagnosed disorder.  On 
examination, there examiner noted that there was no jaundice and 
confirmed the Veteran's diagnosis with hepatitis C, with 
elevation of the liver function enzymes and portal fibrosis.  

In an effort to support his present claim, the Veteran submitted 
the December 2006 statement of a military physician.  Initially, 
the military physician indicated that the Veteran commenced 
treatment at the military medical facility in January 1998, for 
fatigue and hepatitis C.  The military physician then detailed 
the Veteran treatment history, to include related treatment from 
March 2005 to August 2005.  With respect to the aforementioned 
treatment, the military physician reported that treatment was 
discontinued, as the medication resulted in the Veteran 
experiencing "daily headaches and depression."  What is more, 
the military physician stated that the Veteran "had more energy 
up until lately when the malaise...returned."  The military 
physician concluded by stating that the Veteran continued to 
experience fatigue and increasingly severe headaches related to 
hepatitis C.  

A December 2006 military treatment record, documenting the 
Veteran's treatment for hepatitis C, has also been associated 
with the Veteran's claims folder.  This record reflects the 
Veteran's report of "[f]eeling fine and not feeling tired 
(fatigue)."  The military medical professional also noted that 
the Veteran denied experiencing any fever, chills, night sweats 
or recent weight changes.  There was also no recent weight loss.  
This treatment record further indicated that the Veteran denied 
any gastrointestinal (GI) symptoms.  Nonetheless, the Veteran's 
diagnosis with hepatitis C was continued.  

In February 2009, the Veteran underwent a relevant VA 
examination.  During the examination interview, the Veteran 
denied any episodes of prescribed bed rest or incapacitation 
within the past 12-months, but reported necessitating hepatitis C 
treatment in 2005, due to an elevated viral load.  With respect 
to hepatitis C related symptoms, the VA examiner noted the 
Veteran's denial of any unintentional weight loss or extrahepatic 
manifestations and "no reported malaise, nausea, vomiting, 
anorexia, weakness, or abdominal pain; however, he did report 
experiencing fatigue, even after 6-to-7 hours of sleep.  The VA 
examiner also noted that the Veteran utilized over-the-counter 
medication (i.e., milk thistle) to manage his disorder and had 
not received any hepatitis C related treatment since 2005.  What 
is more, the examiner reported that there was no evidence of 
jaundice, encephalopathy, portal hypertension, varicies or 
gastrointestinal bleeding.  Further, the there was no evidence of 
any gallbladder or pancreatic symptoms and the Veteran was not 
scheduled for a liver transplant.  Ultimately, the VA examiner 
again confirmed the Veteran's diagnosis of hepatitis C, status 
post two interferon and ribavirin treatment.  

	Analysis

Based on the evidence highlighted above and other evidence 
associated with the claims folder, the Board finds that there is 
insufficient evidence of record to establish the Veteran's 
entitlement to a rating in excess of 10 percent, for service 
connected hepatitis C.

Relying on the evidence of record the Board finds that the 
criteria for a 20 percent rating for hepatitis C have not been 
established.  Without question, the evidence of record confirms 
that the Veteran experiences fatigue related to his hepatitis C; 
however, only the December 2006 military physician's statement 
indicated the Veteran experienced malaise.  The record is also 
absent of evidence that the Veteran experienced any episodes of 
anorexia during the period under review.  See VA Examination 
Reports, March 17, 2005 and February 4, 2009; Statement, Military 
Physician, December 21, 2006.  Additionally, there is no medical 
evidence of record indicating the Veteran had any incapacitating 
episode, of any duration, nor does the Veteran may any such 
assertion.  Id.; see also Military Treatment Record, December 11, 
2006.  The Board notes that the Veteran reported usage of over-
the-counter medication to manage his hepatitis C, but the medical 
evidence of record is absent of any suggestion that any such 
treatment is continual, or prescribed by a qualified medical 
professional.  Accordingly, the medical evidence of record does 
not satisfy the criteria outlined in 38 C.F.R. § 4.11a, 
Diagnostic Code 4.114, as to warrant a rating in excess of 10-
percent.  Therefore, to this extent the Veteran's appeal is 
denied.  

At this juncture, the Board deems it appropriate to note other 
possibly applicable Diagnostic Codes have been considered in 
evaluating the Veteran's present increased rating claim; however, 
there is no symptomatology present as to warrant assignment of a 
higher, and/or separate, rating based on any other Diagnostic 
Code.  

Left Ear Hearing Loss 

The Veteran was granted service connection and assigned a 
noncompensable rating for left ear hearing loss, in the June 2005 
rating action presently on appeal.  

	Hearing Loss Rating Laws and Regulations

Disability evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Examinations are conducted using the controlled speech 
discrimination tests together with the results of the puretone 
audiometric test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold average,'' as 
used in Tables VI and Via, is the sum of the puretone thresholds 
at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  The 
appropriate rating is then determined by finding the intersection 
point for the two Roman numeral designations using Table VII.  If 
impaired hearing is service-connected in only one ear, in order 
to determine the percentage evaluation from Table VII, the non-
service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R § 3.383.  38 C.F.R. § 4.85(f).

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 
provides as follows:
(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
Via, whichever results in the higher numeral.  Each ear will be 
evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

	Background 

In an effort to assist the Veteran substantiate his claim, he was 
provided a March 2005, prior to separation, VA audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
20
35
LEFT
20
25
35
35
40

The average in the right ear was 25 decibels, and the average for 
the left ear was 33.75 decibels.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and of 
98 in the left ear.  

Most recently at an authorized VA audiological evaluation in 
February 2009, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
35
LEFT
20
20
30
30
30

The average in the right ear was 22.5 decibels, and the average 
for the left ear was 27.5 decibels.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear and of 
96 in the left ear.  


	Analysis

Based on the evidence of record and application of the values 
derived from the rating schedule, the Board finds the Veteran's 
left ear hearing loss was properly rated as noncompensable.

Under Table VI, contained in Diagnostic Code 6100, the average 
pure tone thresholds and word recognition scores for the left 
ear, during the VA audiological examinations March 2005 and 
February 2009, correspond to Level I.  As the Veteran is only 
service connected for the left ear, the non-service connected 
right ear is assigned a Roman Numeral I.  See 38 C.F.R. 
§ 3.485(f).  The intersection point for these Levels under Table 
VII shows that documented hearing loss corresponds to a 
noncompensable disability rating.  

An exceptional pattern of hearing loss that would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, 
the Board concludes that the schedular criteria for a compensable 
disability rating for bilateral hearing are not met.  

In evaluating each of the Veteran's respective claims, the Board 
has considered his competent account of how his service-connected 
disorders have impacted his life; however, the rating schedule 
represents as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations and 
the Board finds that the respective ratings assigned herein 
adequately represent the level of occupational impairment 
present.  Moreover, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claims warrant referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the 
impact that each of his service-connected disabilities has on the 
Veteran's ability to work and perform the daily activities of 
living.  Nevertheless, the Board finds that the respective 
disability ratings that have been assigned contemplate the level 
of impairment reported by the Veteran and there is no aspect of 
the Veteran's disabilities that is not contemplated by the 
schedular criteria.  Moreover, there is no evidence of any 
unusual or exceptional circumstances, such as marked interference 
with the Veteran's employment or frequent periods of 
hospitalization, for which the Veteran has not been compensated 
or that is not contemplated in the respective ratings assigned, 
as to take this matter outside the norm and to warrant an 
extraschedular rating.  Once again, the Board, having considered 
both the Veteran's reports of impairment and the medical evidence 
of record, concludes that the rating schedule contemplates this 
loss of working time, due to exacerbations, which is commensurate 
with the Veteran's level of disability.  See 38 C.F.R. § 4.1.  
See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the 
aforementioned reasons, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

An initial rating in excess of 10 percent for right knee anterior 
cruciate ligament reconstruction is denied.

An initial rating in excess of 10 percent for hepatitis C is 
denied.  

An initial compensable rating for left ear hearing loss is 
denied.  



REMAND


The Veteran presently seeks to establish service connection for a 
skin disorder.  Specifically, the Veteran maintains that working 
around various chemicals (i.e., jet fuel, hydraulic fluids, oils, 
and aircraft cleaning agents) in service caused and/or 
contributed to his current skin disorder.  The Veteran's March 
1978 enlistment examination reflects the notation of presence of 
acne on the Veteran's face and back.  What is more the Veteran's 
service treatment record document (i) the removal of a lesion 
from his back, (ii) various treatments for acne of the face, back 
and shoulders, and his treatment for left forearm burn.  See 
Surgical Case Review, July 21, 2001; Primary Care Clinic, June 
29, 1978; Emergency Treatment Record, December 14, 1981.  The 
Veteran has also provided a competent account of experiencing 
acne vulgaris symptoms since his separation from service.  See 
Appeal to the Board of Veterans' Appeals, November 15, 2006; 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Taken 
together, the highlighted evidence triggers VA's duty to provide 
an appropriate examination.  McLendon v. Nicholson, 20 Vet. 
App. 76 (2006).  Accordingly, the Veteran should be provided a VA 
examination, to determine if any current skin disorder was cause 
by, and/or related to, military service or any incident therein.  

The Board acknowledges that the claims folder presently contains 
no post-service treatment records related to the treatment of any 
skin disorder.  In addition, the record does not suggest any such 
treatment records exist, and the Veteran has not identified any 
records of this nature that VA should seek to obtain on his 
behalf.  Essentially, there is no definitive evidence that the 
Veteran has sought any post-service treatment for a skin 
disorder.  However, the Board finds that additional efforts 
should be undertaken to ensure records relevant to the Veteran's 
claim do not exist or are unable to be obtained.  Accordingly, VA 
should contact the Veteran and request he indicate if he has 
received any medical treatment (VA or private) related to his 
claimed skin disorder, and if any such records are identified, VA 
should make necessary attempts to obtain these records.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO contact the Veteran and 
request that he indicate the dates and 
locations, if any, where he received VA 
and/or private treatment for his claimed skin 
disorder.  The AMC/RO should then attempt to 
obtain any indicated treatment records, 
and/or hospitalization records.  All 
development efforts should be in writing 
and associated with the claims folder.

2.  After the aforementioned development 
has been completed and all records, 
and/or the negative response(s), 
associated with the claims folder, the 
Veteran should be scheduled for a VA 
examination in connection with his service 
connection claim for skin disorder.  The 
claims folder should be made available to, 
and reviewed by, the examiner, with such 
review noted in the VA examination report.  
The examiner should record the full history 
of the Veteran's disorder, including the 
Veteran's account of the etiology the claimed 
disorder. 

The examiner should clearly indicate any 
currently diagnosed skin disorder (s), to 
include specific indication of any disorders 
that were noted at the time of the Veteran's 
March 1978 enlistment examination (i.e. 
facial and back acne).  For disorders not 
noted at the time of enlistment, if any, the 
examiner is asked to indicate whether any 
such disorder is related to the Veteran's 
military service, to include exposure to jet 
fuels and oils.  Likewise, the examiner is 
asked to indicate whether any skin disorder 
noted at enlistment underwent a permanent 
increase in severity as a consequence of the 
veteran's military service, or whether the 
complaints noted in service were a temporary 
exacerbation of condition noted at entry.  

The requested opinions and rationale should 
be clearly stated.  If any studies are 
necessary, they should be performed and all 
findings reported in detail.

3.  The AMC/RO will then review the Veteran's 
claims file and ensure that the foregoing 
development action have been conducted and 
completed in full, and that no other 
notification or development action is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The AMC/RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, and an 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


